COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Alicia Correa v. The State of Texas

Appellate case number:    01-14-00849-CR

Trial court case number: 1922160

Trial court:              County Criminal Court at Law No. 4 of Harris County

        Appellant’s Motion to Extend Time to File Record filed February 5, 2015 is GRANTED.
The clerk’s record has previously been filed. The reporter’s record is due March 5, 2015. No
further extensions will be granted.
       It is so ORDERED.

Judge’s signature: ____/s/_Rebeca Huddle
                   X Acting individually  Acting for the Court


Date: February 12, 2015